Citation Nr: 0720774	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of 
asbestos exposure.  

3.  Entitlement to service connection for a right wrist 
disability.  

4.  Entitlement to service connection for a left eye 
disability.  

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right eye disability, 
claimed as convergent strabismus.  

6.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left wrist 
disability.  

7.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left ankle 
disability.  

8.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1973 in the U.S. Navy, and from September 1976 to October 
1981 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for asbestos exposure residuals and residuals of a 
neck injury.  The veteran subsequently initiated and 
perfected appeals of these determinations.  In October 2004, 
he testified before a Decision Review Officer seated at the 
RO, and in December 2005, he testified via video before the 
undersigned Veterans Law Judge.

The veteran has also perfected an appeal of the June 2004 
denial of service connection for bilateral hearing loss.  
However, at his October 2004 RO hearing, the veteran withdrew 
this issue from appeal, and it is no longer before the Board.  
See 38 C.F.R. § 20.204 (2006).  

This appeal also arises from a March 2005 rating decision, 
which denied the veteran service connection for disabilities 
of the right wrist and left eye, and found new and material 
evidence had not been submitted to reopen his service 
connection claims for disabilities of the right eye, left 
wrist, low back, and left ankle.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

Finally, the Board notes that at his December 2005 hearing, 
the veteran stated his desire to file a service connection 
claim for a sinus disability.  The RO is requested to take 
appropriate action on this pending informal claim.  

The issues of service connection for disabilities of the low 
back, right eye, left wrist, and left ankle are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has not been presented of the onset of 
a neck or cervical spine disability during military service, 
and nor may such a disease or injury be presumed to have been 
incurred therein.  

2.  Competent evidence has not been presented of a current 
respiratory disability which is the result of asbestos 
exposure in service.  

3.  Competent evidence of a current right wrist disability 
resulting from an in-service disease or injury has not been 
presented.  

4.  Competent evidence of a current left eye disability for 
which service connection may be awarded has not been 
presented.  


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  A chronic respiratory disability, to include as secondary 
to asbestos exposure, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

3.  A chronic right wrist disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).  

3.  A chronic left eye disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, 
letters dated in February 2004 and November 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2004 and November 2004 letters informed 
the claimant that additional information or evidence was 
needed to support the claims and asked the claimant to send 
the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I. Service connection - Neck disability

The veteran seeks service connection for a disability of the 
neck.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records reflect no disabilities 
of the neck or cervical spine at the time he was accepted 
into naval service in May 1969.  In October 1972, he sought 
treatment for back pain following a fall off a ladder aboard 
ship.  No neck or cervical spine injuries were noted at that 
time.  On examination for service separation in January 1973, 
he was without abnormalities of the spine and other 
musculoskeletal regions.  When he was examined for service 
reentrance in August 1976, no disabilities of the spine were 
noted, and he did not seek treatment for a neck or cervical 
spine disability during that active duty period.  His 
September 1981 service separation medical examination was 
also negative for any abnormalities of the spine at that 
time.  

The veteran was afforded a private examination of the back 
and neck in June 1998, conducted by C.J.C., M.D.  The veteran 
reported an injury of the back and neck sustained on the job 
in July 1996.  He continued to have chronic back pain since 
that time.  On physical examination, the veteran had full 
range of motion of the neck, with no neurological, strength, 
or sensory deficits.  X-rays were unclear but did not reflect 
any abnormalities.  A chronic neck strain was diagnosed.  

A September 1999 statement from S.J.C., D.C., confirmed the 
veteran had a "soft tissue injury" of the cervical spine, 
but stated this injury was sustained in July 1996, while on 
the job.  The veteran was treated on several occasions by Dr. 
C. from 1998 to 2004 for neck and back pain treatment, as 
confirmed by treatment records.  No mention was made in the 
records of a prior cervical spine or neck injury.  

At his October 2004 and December 2005 personal hearings, the 
veteran stated he initially injured his neck and back in a 
fall in the Navy, and re-injured himself while in the Army.  
He had had neck and back pain since that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a neck or cervical spine disability.  
While the veteran did seek treatment for back pain during his 
first period of service, no neck disabilities were reported 
or diagnosed at that time.  Additionally, both his January 
1973 and September 1981 service separation examinations were 
negative for any abnormalities of the neck or spine, 
suggesting any in-service injury was acute and transitory, 
with no lasting impairment.  Subsequent to service, the 
veteran does not appear to have reported or sought treatment 
for a cervical spine disability for many years.  While he was 
afforded a VA medical examination in March 1982 for unrelated 
claims, no neck disability was reported.  Thereafter, the 
veteran did seek private medical treatment for a neck injury 
beginning in 1998 when a chronic neck strain was diagnosed, 
but this injury was attributed to a July 1996 injury on the 
job.  In the absence of any competent evidence establishing a 
nexus between the veteran's current chronic neck strain and 
any disease or injury sustained during military service, 
service connection for a neck or cervical spine disability 
must be denied.  

The veteran has himself alleged that his current neck 
disability is the result of injuries sustained during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a neck disability.  
However, the Board finds that the record, which does not 
reflect competent evidence indicating a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a neck or cervical spine 
disability, as such a current disability was not incurred 
during active military service, nor may it be presumed to 
have been incurred therein.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Residuals of asbestos exposure

The veteran seeks service connection for residuals of 
asbestos exposure.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has alleged that in approximately 1970 while on 
active military service, he was exposed to asbestos which was 
used to cover steam pipes that went through the crew quarters 
aboard ship.  The veteran was also involved in removing this 
asbestos, and stated he was never issued a breathing mask or 
other safety equipment while performing this duty.  The 
veteran's service medical records from his first period of 
service are negative for any diagnosis of or treatment for a 
pulmonary disorder, although he was treated for occasional 
colds and sinus infections.  At the time he was examined for 
service separation in January 1973, no abnormalities of the 
lungs were noted.  

When the veteran was examined again in August 1976 for 
reenlistment in military service, he was without disability 
of the lungs or respiratory system.  An August 1977 chest X-
ray was negative for any active processes of the lungs.  
While the veteran did seek treatment for colds and/or sinus 
disorders during his second period of service, asbestosis or 
any related lung disability was not diagnosed.  His lungs 
were without abnormality on medical examination for service 
separation in September 1981.  

Following service, the veteran was afforded VA examination in 
March 1982 for unrelated claims.  A chest X-ray taken that 
month revealed minimal fibrosis in the first anterior 
interspace on the right, but the lungs were otherwise within 
normal limits.  

At his October 2004 and December 2005 personal hearings, the 
veteran stated he initially was exposed to asbestos during 
naval service, and since that time has had recurrent 
respiratory infections and related impairment, including more 
frequent colds and sinus infections.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for residuals of asbestos exposure.  
The veteran has not presented evidence of a current 
disability resulting from asbestos exposure during military 
service.  Even assuming the veteran was exposed to asbestos 
during his naval service, he has not presented competent 
evidence of a current disability related to such exposure.  
Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran has 
reported general complaints of more frequent colds, sinus 
infections, and other respiratory disorders since service, 
but has offered no medical evidence suggesting a current 
chronic respiratory disability.  While a March 1982 post-
service X-ray of the chest revealed minimal fibrosis, his 
lungs were otherwise within normal limits.  Since that time, 
no medical evidence of a current chronic respiratory 
disability has been presented.  The veteran has also denied 
having received a diagnosis of asbestosis.  Without evidence 
of both a current respiratory disability and a nexus between 
such a disability and asbestos exposure during service, 
service connection for residuals of asbestos exposure must be 
denied.  

The veteran has himself alleged he has a current disability 
of the respiratory system secondary to asbestos exposure 
during service.  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for residuals of asbestos 
exposure.  However, the Board finds that the record, which 
does not reflect competent evidence indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for residuals of 
asbestos exposure, as neither a current respiratory 
disability nor a nexus between such a disability and asbestos 
exposure in service has been presented.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Right wrist disability

The veteran seeks service connection for a disability of the 
right wrist.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service medical records from the veteran's first period of 
service are negative for any diagnosis of or treatment for a 
right wrist disability.  At the time he was examined for 
reenlistment in 1976, he was without disability of the right 
upper extremity.  In January 1977, the veteran sought 
treatment for soreness and weakness of the right arm and 
hand.  He denied any history of injury to the right arm or 
hand, but reported the right upper extremity gave way 
whenever he lifted anything heavy.  On physical examination 
of the right arm, he had good range of motion, without 
evidence of deformity or discoloration.  Some tenderness was 
noted at the elbow.  X-rays of the right arm were negative, 
and a sore right arm was diagnosed.  The veteran's right arm 
was wrapped in an ace bandage.  Thereafter, he did not seek 
further treatment for a right wrist disability.  No 
abnormalities of the upper extremities were noted on his 
September 1981 service separation examination, and on his 
concurrent report of medical history, he denied any history 
of bone, joint, or other abnormality.  

Post-service, the veteran has not sought regular treatment 
for a right wrist disability.  On VA general medical 
examination in March 1982, he did not claim a right wrist 
disorder, and none was noted on examination.  Similarly, a 
June 1998 private orthopedic examination noted full range of 
motion in the upper extremities, with full reflexes and 
neurological response.  No disorders of the right wrist were 
noted at that time.  

At his October 2004 and December 2005 personal hearings, the 
veteran stated he initially injured his right wrist during 
service in the Army, and had experienced weakness and 
"locking" of the right wrist and hand since that time.  He 
denied receiving any recent medical treatment for this 
disability.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a right wrist disability.  The 
veteran has not presented evidence of a current right wrist 
disability resulting from a disease or injury during military 
service.  While the veteran was treated for weakness and 
soreness of the right wrist during his second period of 
service, such an injury appears to have been acute and 
transitory, with no chronic residuals.  The veteran's service 
separation medical examination was negative for any 
abnormalities of the upper extremities, and he did not report 
a right wrist disability following service.  

The veteran has also not presented competent evidence of a 
current right wrist disability.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While he has reported symptoms of the right upper 
extremity, including weakness and locking at the wrist and 
hand, no disorder of the right wrist has been diagnosed by a 
VA or private examiner.  The veteran has also denied seeking 
treatment for his right wrist since service.  Without 
evidence of a current disability of the right wrist or a 
nexus between such a disability and a right wrist injury 
incurred during service, service connection for a right wrist 
disability must be denied.  

The veteran has himself alleged he has a current disability 
of the right wrist which was incurred during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a right wrist 
disability.  However, the Board finds that the record, which 
does not reflect competent evidence indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a right wrist 
disability, as competent evidence of either a current right 
wrist disability or a nexus to any in-service disease or 
injury has not been presented.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Service connection - Left eye disability

The veteran seeks service connection for a left eye 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran was without disability of the left eye at the 
time he entered naval service in May 1969.  His vision in the 
left eye was 20/20, uncorrected.  In May 1970, the veteran 
sought treatment for lye in the left eye.  Physical 
examination confirmed lye crystal embedded in the eye.  The 
eye was irrigated with saline solution, and the veteran was 
given eye drops.  By April 1973, the veteran again had 20/20 
vision in his left eye, with no defects noted.  At that time, 
his vision field was full, with normal fundi and clear media.  

When the veteran was examined for army service in August 
1976, he was noted to have 20/20 vision in the left eye.  On 
service separation medical examination in September 1981, his 
left eye was without abnormality, and his vision remained 
20/20, uncorrected.  At the time of his separation from 
service in September 1981, the veteran did not wear and had 
not worn in the past either glasses or contact lenses.  

Since service, the veteran has received private medical 
treatment for his left eye.  According to private records 
dated in November 2002, he now uses bifocals, which provided 
corrected vision of 20/20 in the left eye.  Presbyopia was 
also noted.  

At his October 2004 and December 2005 personal hearings, the 
veteran stated he did not need glasses until after service.  
He also stated he served as a military police officer during 
his second period of service, and during that time sustained 
several blows to the head, which he thought were partially 
responsible for his loss of visual acuity since service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a left eye disability.  At 
present, the veteran has not presented evidence of a current 
left eye disability for which service connection may be 
awarded.  Under 38 C.F.R. § 3.303(c) congenital or 
developmental defects and refractive errors of the eye are 
not diseases or injuries within the meaning of applicable 
legislation.  Presbyopia, which was diagnosed by a private 
examiner in November 2002, has been recognized as 
developmental refractive error.  See McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  No other current disability of 
the left eye has been diagnosed.  While it is true the 
veteran did not begin wearing glasses until after service, 
the Board notes glasses have been prescribed secondary solely 
to refractive error and presbyopia, both of which are 
disorders for which service connection may not be 
established.  No current disability for which service 
connection may be awarded has been identified.  Furthermore, 
while the veteran did sustain an injury to the left eye in 
service, no chronic residuals were noted at the time of 
initial treatment in May 1970, and the veteran had 20/20 
vision in the left eye, uncorrected, for many years 
thereafter, with a full vision field.  As the veteran has not 
presented competent evidence of a current left eye disability 
for which service connection may be awarded, service 
connection for a left eye disability must be denied.  See 
Brammer, supra.  

The veteran has himself alleged he has a current disability 
of the left eye which was incurred during military service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a left eye disability.  
However, the Board finds that the record, which does not 
reflect competent evidence indicating a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a left eye 
disability, as competent evidence of a current left eye 
disability or a nexus to any in-service disease or injury has 
not been presented.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to service connection for residuals of asbestos 
exposure is denied.  

Entitlement to service connection for a right wrist 
disability is denied.  

Entitlement to service connection for a left eye disability 
is denied.  


REMAND

The veteran seeks to reopen his service connection claims for 
disabilities of the low back, right eye, left wrist, and left 
ankle.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  In Kent v. Nicholson [20 
Vet. App. 1 (2006)], the Court held that VA's duties to 
assist and inform the veteran require it to provide 
specialized notice which includes an explanation of the 
meaning of both "new" and "material" evidence, and 
describes the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final VA 
denial.  Id.  Such specific notice has yet to be provided the 
veteran in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide the veteran 
proper notice regarding the evidence 
required to reopen his service connection 
claims for disabilities of the low back, 
right eye, left wrist, and left ankle.  He 
must be provided explanation of the 
meaning of both "new" and "material" 
evidence, and a description of the 
particular type of evidence necessary to 
substantiate any service connection 
elements found to be insufficiently shown 
at the time of the prior final VA denials.  

2.  The AMC should then review the claims 
file and determine if any additional 
development is required based on the 
additional evidence added to the record; 
if so, such development should be 
accomplished at this time.  Thereafter, 
the AMC should readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


